DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 1-6-2021 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 and 43-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claim 1 further makes reference to determining a “quality indicator” however quality indication is only briefly discussed in the background and one of ordinary skill in the art cannot determine what the “quality indicator” output looks like or what information it provides.
	Claim 2 recites determining a calibration routine based on quality modes. Neither quality modes or the calibration routine and how it is determined are sufficiently explained to provide understanding to one of ordinary skill in the art.
	Claims 3-20 and 43-55 are rejected under the same grounds as they depend from claim 1.
	Claim 43 displays the quality indicator however no drawing or explanation of the quality indicator is provided.
	Claim 53 discusses “proper multi-frequency technique” however these techniques and their applications to surface roughness correction are not provided in the specification. It is not clear to one of ordinary skill in the art which techniques are used, how they are applied or how the system is configured to perform the techniques.
	Claim 55 monitors for “temperature effect corrections” however this is not discussed in the specification and it is unclear to one of ordinary skill in the art what these corrections entail, how they are applied or how they are determined by the temperature sensor.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 46, 47, 48, 50 and 53-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 determines a calibration routine but it is unclear what calibration routine is selected and what it does given the rejection above.
Claim 46 recites the term “the surface response”. There is insufficient antecedent basis for this limitation in the claims.
Claim 47 recites the terms “the shallow pavement response” and “the below pavement response”. There is insufficient antecedent basis for this limitation in the claims.
	Claim 48 recites the term “the near surface permittivity”. There is insufficient antecedent basis for this limitation in the claims.
Claim 50 recites the term “the skin depth response”. There is insufficient antecedent basis for this limitation in the claims.

Claim 54 recites the term “the constriction material”. There is insufficient antecedent basis for this limitation in the claims.
Claim 55 recites a temperature sensor monitoring for corrections. It is unclear how this is done and further clarification is required.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts, et. al., U.S. Patent Application Publication Number 2006/0106546, published May 18, 2006.

As per claim 1, Roberts discloses a ground penetrating radar system comprising:
a system controller configured to produce an electromagnetic signal for signal penetration of a pavement material (Roberts, ¶31); 
at least one of a modulated frequency or time domain wave controller (Roberts, ¶57 using timing of pulses);
and an ultra wide band (UWB) antenna coupled to the system controller, wherein the UWB antenna is configured to transmit the produced electromagnetic signal to the pavement material and receive the electromagnetic signal as a reflection from the pavement material (Roberts, ¶31); and wherein the system controller is further configured to receive the electromagnetic signal from the UWB antenna (Roberts, ¶31);

Roberts fails to explicitely disclose different quality modes however he does disclose using multiple polarizations to affect measurements in quality readings (¶59). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use various modes in order to gain the benefit of providing the best results when transmitting into a given, known substance.

As per claims 2, Roberts further discloses the radar of claim 1 wherein the quality modes are selectable and determine a calibration routine based on the pavement material (Roberts, ¶55 using a calibration routine based on the material to be analyzed).

As per claim 3, Roberts further discloses the ground penetrating radar system of claim 1, wherein the system controller is further configured to determine thickness of the pavement material based on the received electromagnetic signal reflected from the pavement material (Roberts, ¶50 and 62).

As per claim 12, Roberts further discloses the ground penetrating radar system of claim 1, wherein the electromagnetic signal is a time domain modulated pulse signal (Roberts, ¶35).

As per claim 13, Roberts further discloses the ground penetrating radar system of claim 1, wherein the pavement material is one of soil, aggregate, rock, asphalt, cement and concrete (Roberts, ¶61).
Claims 11 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts in view of Moussally, et. al., U.S. Patent Number 5,673,050, published September 30, 1997.

As per claims 11, Roberts teaches the system of claim 1 but fails to disclose the use of FMCW.
Moussally teaches FMCW for ground penetration (Col. 5, lines 17-20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use FMCW in order to gain the benefit of greater depth measurements as taught by Moussally (Col. 6, lines 53-55).

As per claim 20, Roberts as modified by Moussally further discloses the ground penetrating radar system of claim 1, further comprising a positioning system (Moussally, Col. 10, lines 17-21).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have a positioning system in order to gain the obvious benefit of knowing the location of the ground being analyzed. 


Claims 4-6, 10, 14-19, 43-45, 51 and 52 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts and Jaselskis, et. al., U.S. Patent Number 5,952561, published September 14, 1999.


Jaselskis teaches determination of dielectric constant in asphalt monitoring (Col. 10, lines 64-67).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine dielectric constant in order to gain the benefit of determining compaction of the asphalt.

As per claim 5, Roberts as modified by Jaselskis discloses the ground penetrating radar system of claim 4, wherein the system controller is further configured to determine the density of the pavement material based on the measured dielectric constant of the pavement material (Roberts, ¶62).

As per claim 6, Roberts as modified by Jaselskis further discloses the ground penetrating radar system of claim 5, wherein the system controller is further configured to determine one of thickness, density, modulus and moisture content of the pavement material based on a frequency difference between the transmitted electromagnetic signal and the received electromagnetic signal (Roberts, ¶47 and 62).

As per claim 10, Roberts as modified by Jaselskis further discloses the ground penetrating radar system of claim 8, wherein the system controller is further configured for dual use, wherein the system controller is capable of switching from a moisture mode to an asphalt mode (Roberts, ¶61 and 62).

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the sensor with a compaction unit in order to gain the obvious benefit of determining the asphalt density in real time.

As per claim 15, Roberts as modified by Jaselskis further discloses the ground penetrating radar system of claim 14, wherein the system controller is configured to measure thickness of the pavement material (Roberts, ¶62).

As per claim 16, Roberts as modified by Jaselskis further discloses the ground penetrating radar system of claim 14, wherein the system is configured to measure moisture of the pavement material (Roberts, ¶62).

As per claim 17, Roberts as modified by Jaselskis further discloses the ground penetrating radar of claim 14, wherein the system is configured to measure density or modulus of the pavement material (Roberts, ¶62).

As per claim 18, Roberts as modified by Jaselskis further discloses the ground penetrating radar system of claim 14, wherein the system is configured to aid in obtaining optimum compaction of a soil by monitoring soil moisture (Jaselskis, Col. 11, lines 1-11).


As per claim 43, Roberts as modified by Jaselskis further discloses the ground penetrating radar system of claim 1, wherein the system controller is further configured to display the quality indicator in the selected one of the quality modes (Jaselskis, Fig. 2, item 28).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to display the information in order to gain the obvious benefit of allowing the operator to see.

As per claim 44, Roberts as modified by Jaselskis further discloses the ground penetrating radar system of claim 1, wherein the quality modes are used to determine system parameters comprising at least one of frequency or time modulation, analysis, amplitude, sampling data points, calibration coefficients, routines, timing and signal strength based on the pavement material type (Roberts, ¶47).

As per claim 45, Roberts as modified by Jaselskis further discloses the ground penetrating radar system of claim 1, wherein the quality indicators indicate one of thickness, density, modulus, stiffness, and moisture content of the pavement material (Roberts, ¶62).

It would have been an obvious matter of design choice to make it hand held, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Roberts.


Claims 7-9, 46-50 and 53-55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts and Jaselskis as applied to claims 3 and 6 above, and further in view of Troxler, et. al., U.S. Patent Application Publication Number 2007/0188177, published August 16, 2007.

As per claims 7 and 9, Roberts as modified by Jaselskis discloses the radar system of claim 6 but fails to disclose a surface roughness correction and applying it to determined pavement material.
Troxler teaches adjusting measurements based on a surface roughness correction (¶10).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a surface roughness correction in order to gain the obvious benefit of improving measurements during analysis of pavement.



As per claims 46 and 53, Roberts as modified by Jaselskis and Troxler further discloses the ground penetrating radar system of claim 7, wherein the system controller is further configured to determine the surface response and below surface response and apply a calibration data set to determine the surface roughness correction (Troxler, ¶10).

As per claim 47, Roberts as modified by Jaselskis and Troxler further discloses the ground penetrating radar system of claim 7, wherein the surface roughness correction determines the shallow pavement response with frequencies less than about 20 GHz and the below pavement response with frequencies less than about 6 GHz (Troxler, ¶38).
While Troxler does not disclose the examiner frequencies, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the frequency limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



As per claims 49 and 50, Roberts as modified by Jaselskis and Troxler further discloses the ground penetrating radar system of claim 1, wherein the system controller is further configured to determine pavement response as a function of depth (Troxler, ¶129 using skin depth).

As per claims 54 and 55, Roberts as modified by Jaselskis and Troxler further discloses the system of clam 1 using a temperature sensor for corrections (Troxler, ¶99 where temperature corrections are suggested).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine temperature in order to gain the benefit of providing corrections as taught by Troxler.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARCUS E WINDRICH/           Primary Examiner, Art Unit 3646